Citation Nr: 1431326	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1957, and had additional service in the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and Cleveland, Ohio, respectively.  The claims file was subsequently transferred to the RO in Denver, Colorado.

The Veteran and his son provided testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal was previously remanded to the RO for additional development in May 2012.  

In April 2013, the Board denied the issues of entitlement to service connection for PTSD; residuals of a lower and middle back disability; and, a right leg disability.

In a January 2014 Order, the United States Court of Appeals for Veterans' Claims (Court) granted a Joint Motion for Remand only regarding the issue of PTSD and remanded the case to the Board for further proceedings consistent with a December 2013 Joint Motion for Remand.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).


REMAND

The Board in its now partially vacated April 2013 decision relied upon a VA examination for compensation purposes in January 2013.  In that examination, the examiner found that the Veteran did not have any axis I diagnosis or condition; nor, did he report a pattern of symptoms that fulfilled the requirements for a diagnosis of PTSD, or any other mental health conditions.  He expressed sadness over the death of his wife and of a fellow shipmate, and he had occasional nightmares of his shipmate's death or of heavy seas in a whale boat.  The examiner found that these symptoms only rise to the level of normal grief and do not rise to the level of impairment that requires a psychiatric diagnosis such as major depression.  The examiner noted that a review of the Veteran's treatment records revealed that on his last VA mental health treatment visit in September 2012 his VA provider reached the same conclusion.

The examiner noted that the fact that the Veteran has been diagnosed with PTSD in the past does not mean that he must have PTSD at the present time.  Mental health conditions such as PTSD, and major depression were not necessarily chronic conditions and often improved.  In order to be diagnosed with PTSD the Veteran must have a pattern of symptoms that fulfills the requirements for a diagnosis of PTSD.  The examiner added, "I do not find that in my examination today.  While the Veteran often described symptoms that occurred in the past, when pressed for symptoms at the present (i.e., last 6-12 months) I found nothing that rises to the level of the definition of a psychiatric symptom."  The examiner concluded that there was no indication of a current mental health diagnosis.

However in his discussion the examiner noted the Veteran, "has not received any mental health treatment in a number of years." (Emphasis added).  (JMR p.2)  In apparent contrast, the JMR identified mental health treatment records apparently showing treatment "on several occasions since May 2010."  These mental health treatment notes were dated March 2011, November 2010, August 2010, May 2010, and September 2012.  The Board observes that all but the September 2012 note includes a diagnosis of PTSD.  Thus the JMR questioned the examiner's statement that the Veteran had not received any mental health treatment in a number of years.  In addition the parties noted the Board failed to discuss the adequacy of the examiner's opinion in light of the aforementioned mental health treatment records.  The Board is compelled to follow the directives of the Joint Motion, which include remand to readjudicate the issue and provide an adequate statement of reasons and basis for its decision to deny entitlement to service connection for PTSD.

Therefore, the Board is compelled to return the January 2013 examination report and opinion to the examiner, and to direct his attention to his previous statement that the Veteran, "has not received any mental health treatment in a number of years," in light of his acknowledgement that the Veteran continued to be seen at the VAMC mental health clinic.  The January 2013 examiner should specifically acknowledge the records dated March 2011, November 2010, August 2010, May 2010, and September 2012, discuss whether or not they change his opinion, and provide reasons and bases as to why or why not the opinion is changed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should obtain all relevant VA medical records, generated since the January 2013 VA mental disorders examination.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  Requests, records, and responses received should be associated with the claims file or virtual claims file.  

2.  Forward the claims folder and any relevant electronic record to the psychologist that conducted the January 2013 VA mental disorders examination, if available, for a supplemental medical opinion.  A copy of this remand should also be made available to the examiner, who shall acknowledge receipt and review of the claims folder in any report generated as a result of this remand.  The examiner should specifically acknowledge and discuss any additional medical evidence obtained and added to the record since the previous examination.  

The examiner should provide an addendum to the rationale for the January 2013 opinion that the Veteran did not have any axis I diagnosis or condition, and that he did not report a pattern of symptoms that fulfilled the requirements for a diagnosis of PTSD or any other mental health conditions.  Specifically, the examiner must address his statement that the Veteran "has not received any mental health treatment in a number of years." in light of the fact that mental health treatment records reflect treatment on several occasions since May 2010, including March 2011, November 2010, August 2010, May 2010, and September 2012.  The examiner should state whether or not these records change his January 2013 opinion, and he should include reasons and bases as to why or why not the opinion is changed.  If the opinion is changed to find that the Veteran now has a current psychiatric disability, the examiner should state whether it is as likely as not that this disability was incurred due to active service. 

If the psychologist who conducted the January 2013 VA examination is no longer available, the claims folder and any relevant electronic record should be made available to another psychologist or psychiatrist of a least equal qualifications as the January 2013 psychologist.  This examiner should attempt to provide the addendum requested above.  

A new examination is not required unless deemed necessary by either the January 2013 examiner or the substitute examiner.  

If a new examination is deemed necessary, one should be scheduled.  The examiner shall acknowledge receipt and review of the claims folder and other materials in the report generated as a result of this examination.

The examiner should provide a current psychiatric diagnosis.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied. 

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorder(s) are etiologically related to any incident(s) of the Veteran's active duty service. 

The VA examiner is requested to provide a thorough rationale for any opinion provided.  The March 2011, November 2010, August 2010, May 2010, and September 2012 treatment records should be specifically addressed.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for that opinion should be provided and any outstanding evidence necessary to provide the opinion should be identified.  Arrangements should be made to obtain this evidence and, if obtained, the claims folder should then be returned to the examiner in order to obtain the opinion. 

3.  Readjudicate the claim on appeal with consideration of all evidence of record.  If the benefit sought is not fully granted, provide the Veteran and his representative a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


